UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1125



RAMONA S. BURNETTE,

                                              Plaintiff - Appellant,

          versus


FIRST UNION NATIONAL BANK, formerly known as
Signet Bank; CAPITOL ONE BANK,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-97-865-3)


Submitted:   June 29, 1999                 Decided:   July 16, 1999


Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ramona S. Burnette, Appellant Pro Se. Ronald Nicholas Regnery,
CHRISTIAN & BARTON, Richmond, Virginia; Janet Stuart Jenness,
WRIGHT, ROBINSON, OSTHIMER & TATUM, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ramona S. Burnette appeals from the district court’s order

dismissing as moot her motion for default judgment.    We have re-

viewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Burnette v. First Union National Bank, No. CA-

97-865-3 (E.D. Va. Jan. 14, 1999).     Although Burnette’s appeal

lacks merit, we find that it is not frivolous within the meaning of

Fed. R. App. P. 38, and therefore we deny the Appellees’ motions

for sanctions.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2